DETAILED ACTION
Claims 1-8 and 10-14  were rejected in the Office Action mailed on 11/15/2021. 
Applicant’s response filed 02/14/2022 is acknowledged.  In the response applicant amended claims 1-2.  Claims 15-16 are newly added.  
Claims 1-8 and 10-16 are pending.
 
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-8 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kochi et al. (US 2019/0010565), herein Kochi.

In regards to claim 1, Kochi teaches an austenitic heat resistant alloy comprising: in mass %, C: 0.03 to less than 0.25%, Si: 0.01 to 2.0%, Mn: not more than 2.0%, Cr: 10 to less than 30%, Ni: more than 25 to 45%, Al: more than 2.5 to less than 4.5%, Nb: 0.2 to 3.5%, N: not more than 0.025%, with the balance being Fe and impurities [Abstract, 0016].  The ranges of these elements overlap the claimed ranges.   Table 1 is provided below for an easier comparison of the elements and ranges.  The alloy further comprises: 0.0005-0.1 % Zr, 0.0005- 0.1 Ti, 0.01-6 W and 0.0005-0.1 Y [0016, 0056-0057, 0058-0059, 0062-0063, 0069-0071].  These ranges overlap the claimed ranges.  
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

claim 1
Kochi
C
0.15-0.35
0.03-.25
Al
2.5-5
2.5-4.5
Ni
40-45
25-45
Cr
28-31
10 to less than 30
Nb
0.5-1.5
0.2-3.5
V

 
Y
0.01-0.25
0 .0005- 0.1
W
0.01-0.25
0.01 - 6
Ta

 
Ti
0.01-0.25
0.0005-0.1
Zr

0.0005-0.1
Hf

 
Mn
0.4-0.8
0.1-2
Si 
up to 0.9
0.01-2
N 
up to 0.10
up to 0.025
Fe
bal
bal
impurities
present
present

Table 1: The claimed composition compared to the alloy of Kochi in wt %

In regards to claim 2, Kochi further teaches an austenitic heat resistant alloy comprising: in mass %, C: 0.03 to less than 0.25%, Si: 0.01 to 2.0%, Mn: not more than 2.0%, Cr: 10 to less than 30%, Ni: more than 25 to 45%, Al: more than 2.5 to less than 4.5%, Nb: 0.2 to 3.5%, N: not more than 0.025%, with the balance being Fe and impurities [Abstract, 0016].  The ranges of these elements overlap the claimed ranges.   Table 2 is provided below for an easier comparison of the elements and ranges.  The alloy further comprises: 0.0005-0.1 % Zr, 0.0005- 0.1 Ti, 0.01-6 W and 0.0005-0.1 Y [0016, 0056-0057, 0058-0059, 0062-0063, 0069-0071].  These ranges overlap the claimed ranges.  
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

claim 2
Kochi
C
0.15-0.35
0.03-.25
Al
2.5-5
2.5-4.5
Ni
40-45
25-45
Cr
28-31
10 less than 30
Nb
0.5-1.5
0.2-3.5
V

 
Y
0.01-0.05
0 .0005- 0.1
W
0.05-0.25
0.01 - 6
Ta

 
Ti
0.04-0.15
0.0005-0.1
Zr

0.0005-0.1
Hf

 
Mn
0.4-0.8
0.1-2
Si 
up to 0.6
0.01-2
N 
up to 0.10
up to 0.025
Fe
bal
bal
impurities
present
present

Table 2: The claimed composition compared to the alloy of Kochi in wt.%.

In regards to claim 3, Kochi further teaches C is present, in mass %, at 0.03 to less than 0.25% [0034-0035].  This overlaps the claimed range.

In regards to claim 4, Kochi further teaches Al is present, in mass %, at more than 2.5 to less than 4.5% [0044-0045].  This overlaps the claimed range.

In regards to claim 5, Kochi further teaches Ni is present, in mass %, at 28 to less than 45% [0042-0043].  This overlaps the claimed range.

In regards to claim 6, Kochi further teaches Cr is present, in mass %, at 10 to less than 30% [0040-0041].  This overlaps the claimed range.

In regards to claim 7, Kochi further teaches Nb is present, in mass %, at 0.5 to less than 3% [0046-0047].  This overlaps the claimed range.

In regards to claim 8, Kochi further teaches Si is present, in mass %, at 0.03 to less than 1% [0036-0037].  This overlaps the claimed range.

In regards to claim 10, Kochi further teaches W is present, in mass %, at 0.01 to less than 5% [0058-0059].  This overlaps the claimed range.

In regards to claim 11, Kochi further teaches Ti is present, in mass %, at 0.0005 to less than 0.2% [0056-0057].  This overlaps the claimed range.

In regards to claim 12, Kochi further teaches Y is present, in mass %, at 0.0005 to less than 0.08% [0069-0071].  This overlaps the claimed range.

In regards to claims 13 and 16, Kochi further teaches N is present, in mass %, at N content is not more than 0.025% [0048-0049].  
The only deficiency of Kochi is that Kochi disclose the use of 0.025% of nitrogen, while the present claims require a minimum of 0.03% of nitrogen. 
It is apparent, however, that the instantly claimed amount of 0.03 % and that taught by Kochi are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the amount of nitrogen disclosed by Kochi and the amount disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the amount of nitrogen, it therefore would have been obvious to one of ordinary skill in the art that the amount of nitrogen disclosed in the present claims is but an obvious variant of the amounts disclosed in Kochi, and thereby one of ordinary skill in the art would have arrived at the claimed invention.

In regards to claim 14, Kochi further teaches the alloy is an alloy pipe [0033, 0079].

In regards to claim 15, Kochi further teaches Cr is present, in mass %, at 10 to less than 30% [0040-0041].  
The only deficiency of Kochi is that Kochi disclose the use of less than 30% of Cr, while the present claims require at least of 30% of Cr. 
It is apparent, however, that the instantly claimed amount of at least 30% and that taught by Kochi are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the amount of nitrogen disclosed by Kochi and the amount disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the amount of nitrogen, it therefore would have been obvious to one of ordinary skill in the art that the amount of nitrogen disclosed in the present claims is but an obvious variant of the amounts disclosed in Kochi, and thereby one of ordinary skill in the art would have arrived at the claimed invention.

Claims 1-8 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama et al. (US 6,623,869), herein Nishiyama.
 	In regards to claim 1, Nishiyama teaches a high Cr-high Ni- Fe alloy for pipes or tubes for use at high temperature with good corrosion resistance [Col 1 lines 11-57, Col 2 lines 45-53]. The alloy has a composition in mass % comprising: C: not more than 0.2%, Si: 0.01-4%, Mn: 0.5-2%, Cr: 10-35, Ni: 30-78%, Al: 0.005-4.5%, Co: 0.015-3%, N: 0.005-0.2% and the balance being Fe and impurities such as P and S [Col 2 lines 55-62]. The alloy further comprises W: 0.05 to 5%, Ti: 0.01-3%, Nb: 0.01-3%, 0.005-0.3 Y [Col 3 lines 21-28, 52-53]. These elements and their ranges overlap those of the claimed alloy.  As the claim is drawn under the transitional phrase comprising, it is deemed open to additional/unrecited elements such as the Co recited in Nishiyama, See MPEP 2111.03.  Table 3 is provided below to compare the alloy compositions and ranges.







claim 1
Nishiyama
C
0.15-0.35
up to 0.2
Al
2.5-5
0.005-4.5
Ni
40-45
30-78
Cr
28-31
10-35
Nb
0.5-1.5
0.01-3
V

 
Y
0.01-0.25
0 .005- 0.2
W
0.01-0.25
0.05-5
Ta

 
Ti
0.01-0.25
0.01-3
Zr

 
Hf

 
Mn
0.4-0.8
0.5-2
Si 
up to 0.9
0.01-4
N 
up to 0.10
0.005-0.2
Co

0.015-3
Fe
bal
bal
impurities
present
present

Table 3: The claimed composition compared to the alloy of Nishiyama.

In regards to claim 2, Nishiyama teaches a high Cr-high Ni- Fe alloy for pipes or tubes for use at high temperature with good corrosion resistance [Col 1 lines 11-57, Col 2 lines 45-53]. The alloy has a composition in mass % comprising: C: not more than 0.2%, Si: 0.01-4%, Mn: 0.5-2%, Cr: 10-35, Ni: 30-78%, Al: 0.005-4.5%, Co: 0.015-3%, N: 0.005-0.2% and the balance being Fe and impurities such as P and S [Col 2 lines 55-62]. The alloy further comprises W: 0.05 to 5%, Ti: 0.01-3%, Nb: 0.01-3%, 0.005-0.3 Y [Col 3 lines 21-28, 52-53]. These elements and their ranges overlap those of the claimed alloy.  As the claim is drawn under the transitional phrase comprising, it is deemed open to additional/unrecited elements such as the Co recited in Nishiyama, See MPEP 2111.03.  Table 4 is provided below to compare the alloy compositions and ranges.


Claim 2
Nishiyama
C
0.15-0.35
up to 0.2
Al
2.5-5
0.005-4.5
Ni
40-45
30-78
Cr
25-35
10-35
Nb
0.5-1.5
0.01-3
V

 
Y
0.01-0.05
0 .005- 0.2
W
0.05-0.25
0.05-5
Ta

 
Ti
0.04-0.15
0.01-3
Zr

 
Hf

 
Mn
0.4-0.8
0.5-2
Si 
up to 0.6
0.01-4
N 
up to 0.10
0.005-0.2
Co

0.015-3
Fe
bal
bal
impurities
present
present


Table 4: The claimed composition compared to the alloy of Nishiyama in wt %.


In regards to claim 3, Nishiyama further teaches C is present, in mass %, up to 0.2% [Col 2 lines 55-62].  This overlaps the claimed range.

In regards to claim 4, Nishiyama further teaches Al is present, in mass %, not less than 0.005 but less than 4.5% [Col 2 lines 55-62].  This overlaps the claimed range.

In regards to claim 5, Nishiyama further teaches Ni is present, in mass %, up to 30-78% [Col 2 lines 55-62].  This overlaps the claimed range.

In regards to claim 6, Nishiyama further teaches Cr is present, in mass %, 10-35% [Col 2 lines 55-62].  This overlaps the claimed range.

In regards to claim 7, Nishiyama further teaches Nb is present, in mass %, 0.1-3% [Col 3 lines 21-28].  This overlaps the claimed range.

In regards to claim 8, Nishiyama further teaches Si is present, in mass %, 0.1-4% [Col 2 lines 55-62].  This overlaps the claimed range.

In regards to claim 10, Nishiyama further teaches W is present, in mass %, 0.05-5% [Col 3 lines 21-28].  This overlaps the claimed range.

In regards to claim 11, Nishiyama further teaches Ti is present, in mass %, 0.01-3% [Col 3 lines 21-28].  This overlaps the claimed range.

In regards to claim 12, Nishiyama further teaches Y is present, in mass %, 0.005-0.3% [Col 3 lines 48-54].  This overlaps the claimed range.

In regards to claim 13, Nishiyama further teaches N is present, in mass %, 0.005-0.2% [Col 2 lines 55-62].  This overlaps the claimed range.

In regards to claim 14, Nishiyama further teaches pipes are formed from the alloy [Abstract, Col 24 lines 51-57].

In regards to claim 15, Nishiyama further teaches Cr is present, in mass %, 10-35% [Col 2 lines 55-62].  This overlaps the claimed range.

In regards to claim 16, Nishiyama further teaches N is present, in mass %, 0.005-0.2% [Col 2 lines 55-62].  This overlaps the claimed range.


Response to Arguments
Applicant's arguments filed 02/14/2022 have been fully considered but they are not persuasive.
 Regarding Kochi, applicant primarily argues that none of the composition exemplified have a Cr content from 28 to wt% without having other components of the composition that fall outside the scope of amended claim 1.  This is not persuasive as it has been held that prior art is relevant for all they contain and a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments, See MPEP 2123.  The general teaches of Kochi teach an alloy with components that overlap in ranges that overlap the claimed alloy, thus the rejection stands as set forth above.  Applicant further argues that the claimed Cr range gives “surprising results”.  However, the results do not appear to be surprising as an increase in Cr would generally lead to a less oxidizable alloy and thus more stable alloy.  Further, applicant states in the Instant Specification that a mass change of less than 1.15 mg is negligible {Pg. 22 lines 1-6} and thus the alloy in Sample C with 26.2% Cr is still acceptable despite applicant’s current argument that now a 1.14 mg change for the Sample C is somehow unacceptable.  Thus, the arguments are not deemed persuasive. 
Regarding Nishiyama, applicant argues that copper and/or cobalt are required in the alloy of Nishiyama but not the claimed alloy, as such Nishiyama leads one away from the claimed alloy.  First, the alloy is framed under the transitional phrase comprising.   Comprising is interpreted as being open-ended and does not exclude additional or unrecited elements, See MPEP 2111.03 I.  Thus, while the Co or Cu are not recited within the claim the claim is open to additional elements under comprising.  Further, the general teachings within the Instant Specification allow for Co to be present, thus there is no teaching away from the claimed alloy as there is no teaching that Co may not be present in the claimed alloy.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH COLLISTER/Examiner, Art Unit 1784